FILED
                               FOR PUBLICATION                                MAY 15 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SAMUEL VILLEGAS LOPEZ,                            No. 12-16084

              Plaintiff - Appellant,              D.C. No. 2:12-cv-00245-NVW
                                                  District of Arizona,
  v.                                              Phoenix

JANICE K BREWER, Governor of
Arizona; CHARLES L. RYAN, Director,               ORDER
Arizona Department of Corrections; RON
CREDIO, Warden, Arizona Department of
Corrections - Eyman; LANCE R.
HETMER, named as: Lance
Hetmer/Warden, Arizona Department of
Corrections - Florence; UNKOWN
PARTIES, named as: IV Team Leader; IV
Team Members 1-5; Special Operations
Team Leader; Special Operations Team
Recorder; Special Operations Team
Members 1-5; and Does 1-25,

              Defendants - Appellees.



Before: THOMAS, Circuit Judge and Capital Case Coordinator.

       A panel of this Court issued an opinion affirming the district court’s denial

of petitioner’s motion for a preliminary injunction and denying his motion for a

stay of execution. Petitioner filed a petition for rehearing and rehearing en banc.

The Warden elected not to file an optional response.
      Pursuant to the rules applicable to capital cases when an execution date has

been scheduled, a deadline was established by which any judge could request a

vote on whether the panel's opinion should be reheard en banc. A judge timely

requested a vote on the petition for rehearing en banc. A majority of the judges

eligible to vote did not vote in favor of rehearing en banc. Judges Ikuta, Murguia,

and Nguyen were recused.

      Therefore, the Petition for Rehearing En Banc is DENIED. En banc

proceedings with respect to the panel opinion are concluded.1 The panel will issue

a separate order as to the petition for panel rehearing.




      1
         Ordinarily an Order denying a Petition for Rehearing En Banc is not filed
until the Court ascertains whether any judge wishes to file a dissent from
Rehearing En Banc or a concurrence in the Order. Given the time constraints, this
Order is being filed forthwith. Dissents or concurrences will be filed for
publication later if a judge so requests.